FILED
                                NOT FOR PUBLICATION                              JUL 05 2012

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT

PAULA PALACIOS,                                      No. 07-75019

             Petitioner,
                                                     Agency No. A77-351-631
  v.

ERIC H. HOLDER, Jr., Attorney General,
                                                     MEMORANDUM*
             Respondent.




                           On Petition for Review of an Order of the
                                Board of Immigration Appeals

                              Argued and Submitted June 8, 2012
                                    Pasadena, California

Before: TROTT and BYBEE, Circuit Judges, and DUFFY, District Judge.**

       Paula Palacios (“Petitioner”), a native and citizen of Mexico lawfully

residing in the United States, petitions for review of the Board of Immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **  The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
                                               1
Appeals’ (“BIA”) final order finding her removable under Immigration and

Nationality Act § 212(a)(6)(E)(I), 8 U.S.C. § 1182(a)(6)(E)(I), for having

“knowingly . . . encouraged, induced, assisted, abetted, or aided any other alien to

enter or to try to enter the United States in violation of law . . . .” This court has

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      This court reviews questions of law de novo, including the application of

law to undisputed facts. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). Factual findings are reviewed for substantial evidence, meaning they are

“conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also INS v. Elias-Zacarias, 502 U.S.

478, 481 n.1 (1992).

      Petitioner argues that she did not affirmatively assist or encourage alien

smuggling as defined in Altamirano v. Gonzales, 427 F.3d 586, 588 (9th Cir.

2005). In Altamirano, we held that “[t]he plain meaning of [§ 1182(a)(6)(E)(I)]

requires an affirmative act of help, assistance, or encouragement.” Id. at 592. In

other words, mere presence in a vehicle with knowledge of a plan to smuggle

aliens into the United States is insufficient. Id.

      Here, Petitioner’s actions extend beyond mere presence and knowledge.

Petitioner first placed her friend in contact with her husband for the purpose of


                                            2
transporting an alien into the United States illegally. She then drove her husband

to pick up a passport for use in the attempted alien smuggling and traveled with her

husband and two children to Tijuana, Mexico. She agreed with her husband to

disclaim any knowledge of the alien’s residency or citizenship status if questioned

by Customs and Border Protection (“CBP”) officers. Finally, she and her husband

picked up the alien in Mexico and attempted to enter the United States via the San

Ysidro Port of Entry. Given these facts, the BIA properly applied the law in

finding that Petitioner affirmatively assisted and encouraged alien smuggling in

violation of 8 U.S.C. § 1182.

      The factual findings relied upon by the BIA in reaching its decision are

supported by substantial evidence. Petitioner, while under oath, admitted her part

in assisting and encouraging the attempted alien smuggling to CBP officers. She

does not challenge the sufficiency of the evidence presented here. On the record

before the court, we conclude that “no reasonable adjudicator would be compelled

to conclude to the contrary.” § 1252(b)(4)(B).

      PETITION DENIED.




                                         3